GOTHARD, Judge.
Defendant, Manuel Fleming, appeals his adjudication as a multiple offender and his sentence thereon. We affirm.
Manuel Fleming was convicted of possession of cocaine after a jury trial on March 15, 1993. He was sentenced to serve five years at hard labor with credit for time served. That conviction and sentenced was appealed to this court and affirmed.1 On January 17, 1994 a hearing was held in the District Court, the result of which was an adjudication of the defendant as a multiple offender. On that same day the District Court vacated the previous sentence and sentenced the defendant as a multiple offender to serve twenty years at hard labor in conformity with LSA-R.S. 15:824 and 529.1. This appeal followed.
On appeal the defendant seeks an errors patent review of the record. We have con*1280ducted such a review and find no errors and we affirm the defendant’s sentence. .
AFFIRMED.

. State v. Fleming, 93-KA-558 (La.App. 5th Cir. January 25, 1994) 631 So.2d 747 (table).